DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 7/19/22.  Claims 1-14 and 16-17 were pending in the previous action. No claims have been cancelled. New claims 21-23 have been added. Claims 1, 2, 7, 8, 9 and 14 have been amended.  Accordingly, claims 1-14, 16-17 and 21-23 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (WO 2014/039921 A1)  in view of Subramanian et al (US 2014/0075520 A1) in view of Fiebig et al (US 8,793,359 B1) further in view of Martinez et al (US 2014/0278623 A1)
Regarding Claim 1, Chatterjee teaches a system, comprising: a marketplace portal to allow a user to order a business service; [and] to deploy an instance of the ordered business service to a cloud environment (Chatterjee: [0064]-[0065], ref FIG 2; [0074]; [0133] ref FIG 2, steps (1),(2))  including at least one API exposed by the deployed instance of the ordered business service, and publish[ing] the API information (Chatterjee:  [0072] step (6);  [0092],  FIG.  3B;  [0238]) 
Chatterjee does not explicitly teach:
(i) discover[ing] API information including at least one API exposed by the deployed instance of the ordered business service
 (ii)  publish[ing] the discovered API information to an API gateway
(iii)  wherein the discovered APls include product-specific APls
(iv)  receiv[ing] a first API from a user and converting the first API to at least one product specific API and the at least one product specific API is returned to the marketplace
Subramanian teaches:
(i) an API scanner to discover API information including at least one API exposed by the deployed instance of the ordered business service [and] (Subramanian: [0085] – [0086] FIG 14; [0124]-[0129] ref FIG. 16 – whitelist scan identifies and “validate[s] classes, APIs, or other functions or resources … for use with a Java cloud service platform instance” ) (iii)  wherein the discovered APls include product-specific APls  (Subramanian: [0058] ref FIG 7 “particular service instance 276 is configured to suit the order (e.g. MyCompany)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Subramanian re: a (whitelist) scanner that discovers (identifies) and validates APIs in cloud service deployments with those of Chatterjee re: deployment of cloud services by customers (Chatterjee: [0041])  since by doing so “whitelist validation of an application can be automatically enforced whenever the user performs a remote cloud deployment.” .(Subramanian: [0086]) 
Chatterjee and Subramanian do not explicitly teach: 
 (ii)  publishing the discovered API information to an API gateway
(iv)  receiving a first API from a user and converting the first API to at least one product specific API and the at least one product specific API is returned to the marketplace.
Fiebig teaches:
(ii)  publishing the discovered API information to an API gateway (Fiebig :col 7 / line 64 – col 8 / line 6 ref FIG 2 “The API gateways 202a-n … act as a proxy between the APIs 212a-n provided by the provider and the applications 210a-n driven by the consumer …. a published API 212a-n has a virtual endpoint deployed on one or more gateways 202a-n.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiebig re: publishing the discovered API information to an API gateway (Fiebig :col 7 / line 64 – col 8 / line 6 ref FIG 2)  with those of Chatterjee re: access management ( Chatterjee: [0072], [0076]-[0078]; [0238] - (IDM) module provides  identity  services  such  as  access  management) and deployment of cloud services by customers (Chatterjee: [0041])  since “the processing performed by the gateways … include[s] consumer identification and the authorization of API calls” (Fiebig : Col 8 /lines 21-35:)  which  “advantageously makes it possible to perform additional [security] processing on incoming API invocations without affecting existing consumer applications” (Fiebig : col 8/lines 6-9) 
Chatterjee, Subramanian and Fiebig do not explicitly teach
(iv)  receiving a first API from a user and converting the first API to at least one product specific API and the at least one product specific API is returned to the marketplace.
Martinez teaches:
(iv)  receiving a first API from a user and converting the first API to at least one product specific API (Martinez: [0007] adapter translates “intermediate representation of a command from a client “ into  “proprietary API call”; [0081]-[0083] ref FIG 2B “…actions for a cloud-computing service currently deployed within a virtual private cloud (VPC) ….translated to target-specific instructions (e.g., commercial hypervisor API calls)”, e.g. 203, 122, 123 of FIG 2B, in product-specific cloud environments, e.g. 206, 128, 129 of FIG 2B) and the at least one product specific API is returned to the marketplace. (Martinez: [0145]- [0147] ref FIGS. 15-17,  service offerings “republished back into the portal”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez re: converting user-level APIs for accessing cloud resources to product-specific target APIs (Martinez: 203, 122, 123 of FIG 2B) for accessing cloud resources at a platform-dependent level in a product-specific cloud environment (Martinez: 206, 128, 129 of FIG 2B)  with those of Chaterjee re: deployment of service instances to a cloud environment (Chatterjee: [0064]-[0065], [0074]; [0133] ref FIG 2) in order to  “provide standardized access … to different types of cloud-computing resources on a self-service, on-demand basis without the user needing to know the specific instructions or details for accessing … those different target cloud-computing resources” (Martinez: [078])
Claim 9 does not teach or define any new limitations above claim 1 Therefore similar reasons for rejection apply. 
Claim 14 does not teach or define any new limitations above claim 1 except “an API manager that manages a lifecycle of API definitions”.  However, Chatterjee teaches the claimed limitation (Chatterjee: [0064],[0071],[0073], [0092]; [0118]; [0133] ref FIG 2 step (3)).  Therefore similar reasons for rejection apply. 
Regarding Claim 2, Chatterjee teaches the system of claim 1, further comprising an API manager that manages a lifecycle of API definitions (Chatterjee: [0064],[0071],[0073], [0092]; [0118]; [0133] ref FIG 2 step (3))
Claim 10 does not teach or define any new limitations above claim 2.  Therefore similar reasons for rejection apply. 
Regarding Claim 3, Chatterjee teaches the system of claim 1, including publishing API information of a business service (Chatterjee:  [0072] step (6);  [0092], FIG. 3B;  [0238]) 
Chatterjee and Srinivasan do not explicitly teach:  
wherein the API gateway acts as a proxy for the at least one API and hides an endpoint URL for the business service
Fiebig teaches:
wherein the API gateway acts as a proxy for the at least one API (Fiebig :col 7 / line 64 – col 8 / line 6 ref FIG 2 “The API gateways 202a-n … act as a proxy between the APIs 212a-n provided by the provider and the applications 210a-n driven by the consumer”) and hides an endpoint URL for the business service (Fiebig :col 7 / line 64 – col 8 / line 6 ref FIG 2 “The provider API endpoints … are not directly exposed to the consumers. Instead, a published API 212a-n has a virtual endpoint deployed on one or more gateways 202a-n.”; col 9 / lines 15 – 22 “The API information exposed to consumers may … be restricted. For example, the native endpoint information may not be shown to consumers …”) re: API endpoint information being hidden from users (Fiebig :col 7 / line 64 – col 8 / line 6; col 9 / lines 15 – 22)  with those of Chatterjee re: access management (Chatterjee: [0072], [0076]-[0078]; [0238] ) in order to “prevent consumers from bypassing the virtual endpoints and thus undermining the tracking and/or management’ of user API calls (Fiebig :col 8 / line 4 – col 8 / line 6)  including “consumer identification and the authorization of API calls … message and protocol transformation, security checks, [and] SLA enforcement …” (Fiebig : col 8 / lines 14-20) 
Regarding Claim 4, Chatterjee teaches the system of claim 3, further comprising: a policy manager to dynamically configure the API gateway based on access control policies (Chatterjee: [0199])
Regarding Claim 5.	Chatterjee teaches the system of claim 3, wherein the API scanner detects an update to the discovered API information (Chatterjee: [0088]) and provides corresponding updated API information to the API gateway (Chatterjee:  [0072], [0238]; [0242] “… when the feature set of a component changes, it is possible that the administrator may move the component to a different security zone)
Regarding Claim 6.	Chatterjee teaches the system of claim 5, wherein the update includes a change in an API endpoint. (Chatterjee: [0088], [0242]; [0072], [0238])
Claim 11 does not teach or define any new limitations above claim 6.  Therefore similar reasons for rejection apply. 
Regarding Claim 7.	Chatterjee teaches the system of claim 1, wherein the other service includes a management and billing unit for monitoring of the business service at an API level for billing purposes. (Chatterjee:  [0071]-[0072],[0076],[0238]) 
Claims 12 and 16 do not teach or define any new limitations above claim 7.  Therefore similar reasons for rejection apply. 
Regarding Claim 8, Chatterjee teaches the system of claim 1, wherein another service includes an event notification unit to provide a notification to existing and prospective users of the business service regarding the discovered API information (Chatterjee:  [0071]-[0072],[0076],[0238])
Claims 13 and 17 do not teach or define any new limitations above claim 8 .Therefore similar reasons for rejection apply. 
Regarding Claim 21 Chatterjee teaches the system of claim 1, including deploying an instance of a service to a cloud environment (Chatterjee: [0064]-[0065], [0074]; [0133] ref FIG 2)  and publishing APIs exposed by the deployed instance of the service (Chatterjee:  [0072] step (6);  [0092],  FIG.  3B;  [0238])
Chatterjee, Subramanian and Fiebig do not explicitly teach
wherein the first API is converted to a plurality of product specific APls
Martinez teaches:
wherein the first API is converted to a plurality of product specific APls (Martinez: [0081]-[0083],– multiple product/platform specific target APIs e.g. 122,123, 203 of FIG 2B ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez re: converting user-level APIs for accessing cloud resources to multiple product-specific target APIs (Martinez: 203, 122, 123 of FIG 2B) for accessing cloud resources at a platform-dependent level in multiple product-specific cloud environments (Martinez: 206, 128, 129 of FIG 2B)  with those of Chaterjee re: deployment of service instances to a cloud environment (Chatterjee: [0064]-[0065], [0074]; [0133] ref FIG 2) in order to  “provide standardized access … to different types of cloud-computing resources on a self-service, on-demand basis without the user needing to know the specific instructions or details for accessing … those different target cloud-computing resources” (Martinez: [078])
Claims 22 and 23 do not teach or define any new limitations above claim 21.  Therefore similar reasons for rejection apply. 


Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are moot based on the grounds of rejection herein.  In particular, it is noted that the features upon which Applicant relies are new limitations that were not in the claims as previously presented (i.e. “wherein the marketplace portal receives a first application programming interface (API) from a user and converts the first API to at least one product specific API and the at least one product specific API is returned to the marketplace.")  Applicant’s arguments are considered here only insofar as they are relevant to the current action.  Specifically, 
Applicant argues: 
(1)  Re: rejection of independent claims 1, 9 and 14 under 35 U.S.C. 103: Amended claims 1 , 9 and 14 now recite:  "wherein the marketplace portal receives a first application programming interface (API) from a user and converts the first API to at least one product specific API and the at least one product specific API is returned to the marketplace." None of the prior art references Chatterjee, Subramanian or Fiebeg disclose at least this feature of the claim[s] (Rem p. 7)
Examiner respectfully disagrees
Re: (1), In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Examiner notes that Martinez, not Chatterjee, Subramanian or Fiebeg is cited for teaching the claimed limitations. 
 





Citation of pertinent prior art

The prior art made of record is considered pertinent to applicant's disclosure.  The following references are cited to show the state of the art re: API discovery and publication : 
Witkop et al (WO 2015/065398 A1) ([0036] ref FIG 1, API Gateway - “The types of functions that the gateway may provide … may include access control (e.g., filtering traffic so only authenticated/authorized traffic gets through), rate limiting (e.g., restricting how much traffic can be sent by each external developer device 110 and/or internal development device 120 in association with each API; [0055] ref FIG 2 , API management component 165, performs rate limiting function; [0062] The authentication/authorization module 663 and the validation module 664 may develop authorization rules based on the API usage statistics to determine whose requests are permitted. The authentication/authorization module 663 and the validation module 664 may provide access control granularity down to single-edit configuration changes to specific API services A-Z.
Mahiddini (US 2014/0109114 A1) (Abstract: Systems and methods are disclosed for automatically generating and publishing API information for web services, and for informing a requestor for the web services of a correct format of the request. One embodiment comprises an API gateway that identifies a plurality of software code objects for deployment, where the code objects include executable code for performing functions. The API gateway receives a request for a web service from an application, queries a code object for usage information regarding a function to perform the web service …;  [0026] “… system 100 includes an API gateway 102. Generally, API gateway 102 communicates with developer system 116 to identify and deploy code objects 108-110 to implement web services … To deploy code objects 108-110, control system 104 performs a query of code objects 108-110 for functions that implement web services …. control system 104 may scan classes associated with code objects 108-110 to identify what functions are defined by the classes. After identifying the functions, control system 104 automatically generates and publishes APIs for the functions. This allows for a rapid deployment of web services that may be utilized nearly immediately after a new or changed code object is identified by control system 104)  [0031] In step 204 of FIG. 2, control system 104 queries code object 108 for functions defined by, available from, etc., code object 108. Querying code object 108 may include performing a reflection process on code object 108 if the object is a Java object, scanning code object 108 to identify functions defined by classes of code object 108, etc.
Palladino US 20130132584 A1Abstract: Systems and methods for facilitating distribution of application programming interfaces (APIs) in a social hub are described herein. The social API hub enables users (i.e., API consumers) to access (e.g., search, test, and/or otherwise utilize or consume) APIs that other users (i.e., API developers) submitted to the hub in a standardized manner. Additionally, users can wrap submitted APIs in a standard description format and add various add-ons on top of an existing API infrastructure in order to provide additional functionality. [0003] Cloud-based (or simply cloud) APIs are a specific type of API that are used to build applications in the cloud computing market. Cloud APIs typically allow software to request data and computations from one or more services through a direct or indirect interface and most commonly expose their features via REST and/or SOAP. For example, vendor specific and cross-platform APIs can be made available for specific functions. Cross-platform interfaces typically have the advantage of allowing applications to access services from multiple providers without rewriting, but may have less functionality or other limitations in comparison to vendor-specific solutions)
IYOOB  (US 20150026349 A1) (Abstract: An operation of determining a plurality of cloud service offerings available for fulfilling cloud service resource requirements of a cloud service solution is performed. An operation of computing a standardized resource capacity parameter for each one of the cloud service offerings is performed. An operation of assessing the standardized resource capacity parameter of at least two of the cloud service offerings to characterize an ability thereof to fulfill the cloud service resource requirements of the cloud service solution is performed. [0096] Referring to FIG. 4, further details of the cloud services integration module 240 of the CSB platform 202 are presented. The cloud services integration module 240 shown in FIG. 3A comprises a unique and comprehensive service bus architecture for the provisioning capabilities. This service bus architecture is embodied by the cloud service bus 241, which is coupled to outside network 243. The cloud service bus 241 has an inbuilt data driven workflow/process engine that supports multiple workflow/process definitions for different services, service providers and/or service types. The cloud service bus 241 uses an adapter architecture pattern to integrate with service providers. The cloud service bus 241 is a message-based architecture that allows asynchronous and parallel execution of provisioning tasks across cloud services and cloud service providers. These provisioning adapters are separate `classes/libraries` that implement specific provisioning APIs at the level of each operation mapped to the provider API. The adapter classes are implemented using the Interface design pattern. The cloud service bus 241 supports multiple adapter invocation approaches including standard web service protocols and REST API protocols, as well as custom approaches depending on the service provider capabilities.
Srivastava (US 2015/0220376 A1) ([0025] “… gateway proxy 22 may function as a mapping of publicly available HTTP endpoint to a company's web page backend service (e.g. ESB, SOA, App Servers). Since app developers may make HTTP requests to proxy 22, rather than directly to the service provider's services, developers need not know the specifics of implementing such services. The developer may simply need to know the URL of the API proxy endpoint, query parameters, heads or body parameters passed in the request, and any required authentication and authorization credentials of system 10. In addition, developer may need to know the HTTP response information including response data format such as XML or JSON. Therefore, gateway proxy 22 may isolate app developer and developer application 20 from the backend service. This allows service providers to move services to a new host or make any other changes to the service implementation. In addition, gateway proxy 22 allows for adding increased functionality to the proxy 22 without making changes to the backend service. For example, service providers may add policies to their proxy to perform data transformations, filtering, added security, execute conditional logic or custom code, and to perform many other actions.
Zhu et al (US 2015/0128156 A1) (Abstract; [0025] The API management gateway 110 may be any component that exposes an API, such as a service API 130 …. the API management gateway 110 may be a component that receives API requests 120 from the applications 114 and directs the API requests 120 to an endpoint, such as the backend service 108. The API gateway 110 may manage API traffic by load balancing, rate limiting, authentication, or performing any other management activity.[0045]) 
Chatterjee et al (US 2014/0075027 A1) (ABSTRACT:  Provisioning, managing and tracking of services provided by a cloud infrastructure system are described. [0109] …Nuviaq system 710 may be configured to provide a runtime engine for orchestrating PaaS operations. Nuviaq system 710 may provide a web service API to facilitate integration with other products and services. Nuviaq system 710 also provides support for complex workflows in system provisioning, application deployment and associated lifecycle operations and integrates with management and monitoring solutions.  FIGs 1-3A,B, 4,5, 8) 
Rajasekar et al  (US 2011/0173108 A1)  (ABSTRACT: Systems and methods are described for providing a gateway that enables cloud-based service exposure ;  [0022] …the gateway performs a variety of functions to the incoming requests, including but not limited to service and API exposure 118, security 116, billing integration 112, policy enforcement 110 and traffic shaping /throttling 114)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Mon – Thu 12pm – 5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455